Case 1:21-cv-00493-DCJ-JPM Document 8 Filed 04/21/21 Page 1 of 1 PageID #: 27




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION
HENRY TANYIKE #A203-593-847,           CIVIL DOCKET NO. 1:21-CV-00493-P
Plaintiff

VERSUS                                 JUDGE DAVID C. JOSEPH

ALEJANDRO MAYORKAS,                    MAGISTRATE JUDGE JOSEPH H. L.
Defendant                              PEREZ-MONTES


                                JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 6], noting the absence of objection thereto,

and concurring with the Magistrate Judge’s findings under the applicable law;

       IT IS HEREBY ORDERED that the Plaintiff’s Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241 [ECF No. 1] is DISMISSED WITHOUT PREJUDICE

for lack of jurisdiction.

       THUS, DONE AND SIGNED in Chambers on this 21st day of April 2021.



                                      _____________________________________
                                      DAVID C. JOSEPH
                                      UNITED STATES DISTRICT JUDGE
